COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §

                                                   §
 IN RE: JAIME LUEVANO,                                              No. 08-08-00208-CR
                                                   §
                    Relator.                                  AN ORIGINAL PROCEEDING
                                                   §
                                                                        IN MANDAMUS
                                                   §

                                                   §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator, Jaime Luevano, requests this Court issue a writ of mandamus ordering the El Paso

District Attorney, El Paso District Clerk, El Paso County Clerk, and other El Paso officials to: (1)

transfer his pending lawsuits for “special proceedings;” (2) appoint an attorney of his choice; and

(3) grant a “motion for special procedures” so that he may view court proceedings via closed circuit

television. He also requests that two of this Court’s Justices be disqualified from considering the

writ.

        This Court has the authority to issue a writ of mandamus in two instances: (1) when

necessary to enforce the court’s jurisdiction or (2) against a judge of a district or county court in the

court of appeals district; or a judge of a district court acting as a magistrate at a court of inquiry in

the court of appeals district. See TEX .GOV ’T CODE ANN . § 22.221 (a) & (b)(Vernon 2004). Luevano

is seeking a writ of mandamus against the El Paso District Attorney, El Paso District Clerk, El Paso

County Clerk, and other El Paso officials. Because this Court does not have authority to grant a writ

of mandamus against these officials, we dismiss Luevano’s petition for writ of mandamus for lack

of jurisdiction.
June 26, 2008
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)